Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

BETWEEN

 

S-J REALTY MANAGEMENT LLC, PURCHASER,

 

AND

 

ARMSTRONG WORLD INDUSTRIES, SELLER

 

2913 SPOOKY NOOK ROAD, MANHEIM, PA



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.    Consideration    1 2.    Deposit    1 3.    Review of Property    1 4.   
Title    3 5.    Representations and Warranties of Seller and Purchaser    4 6.
   Closing    7 7.    Default    13 8.    Miscellaneous    14 LIST OF EXHIBITS
AND SCHEDULES    18

 

-i-



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

 

This Agreement of Purchase and Sale is made as of the later of the dates on
which the parties hereto have executed this Agreement, as set forth below (the
“Effective Date”), by and between S-J REALTY MANAGEMENT LLC, a New Jersey
limited liability company (“Purchaser”), and ARMSTRONG WORLD INDUSTRIES, a
Pennsylvania_corporation, debtor and debtor-in-possession operating under
Chapter 11 of the Bankruptcy Code (“Seller”).

 

Purchaser agrees to purchase, and Seller agrees to sell, subject to the terms
and conditions herein, the following property (the “Property”): (i) that certain
improved real property (the “Real Property”), situated in the Township of East
Hempfield, County of Lancaster, Commonwealth of Pennsylvania, containing
approximately 67 acres of land and legally described on Exhibit A to be attached
hereto and made a part hereof upon completion of the survey described herein,
and located at 2913 Spooky Nook Road improved by (the “Improvements”) containing
a warehouse building of approximately 594,000 square feet, having a tax parcel
number of 290-60921-0-0000, together with all rights, privileges, easements and
appurtenances thereto, including any and all mineral rights, development rights,
air rights, and the like and all right, title and interest of Seller in and to
all strips and gores and any land lying in the bed of any street, road or alley,
open or proposed, adjoining the Real Property; (ii) all the landlord’s interest
in the leases and other occupancy agreements and all amendments and
modifications thereto, if any at time of Closing, and all security deposits and
prepaid rent, if any thereunder; (collectively, the “Leases”), and all security
deposits and prepaid rent, if any thereunder; and (iii) Seller’s right title and
interest in all personal property material to the operation and management of
the Property (the “Personal Property”), including, without limitation the plans
and specifications, all architectural and engineering studies, reports, drawings
and prints relating to the Property in Seller’s possession, if any, any
warranties relating to the Real Property or the Personal Property, if any, and
all licenses, permits and other written authorizations necessary for the zoning,
land use, operation, ownership, construction and maintenance of the Property in
the Seller’s possession, if any.

 

1. Consideration. The purchase price for the Property shall be Twenty Million
Two Hundred Seventeen Thousand Five Hundred Fifty-Two and no/100 Dollars
($20,217,552.00) (the “Purchase Price”), payable in full at Closing (as
hereinafter defined) plus or minus prorations, by wire transfer of funds.

 

2. Deposit. Within five (5) business days after the Effective Date, Purchaser
shall deposit the sum of One Hundred Thousand and no/100 Dollars ($100,000.00
(the “Deposit”) with CB Title Group LLC (the “Escrow Holder”), to secure
Purchaser’s performance hereunder. The Deposit shall be held in an
interest-bearing investment approved by Purchaser pursuant to Escrow
Instructions in the form of Schedule 2, which shall be executed by the parties
hereto and, upon receipt of the Deposit, the Escrow Holder. At Closing, the
Deposit plus any interest earned thereon shall be applied against the Purchase
Price.

 

3. Review of Property.

 

3.1 Intentionally Omitted;



--------------------------------------------------------------------------------

3.2 Within ten (10) business days after the Effective Date, Seller shall deliver
to Purchaser copies of any documents in Seller’s possession relating to the
Property, including, but not limited to, if available: (i) surveys; (ii) real
and personal property tax bills; (iii) mechanical, electrical and structural
plans and specifications, including as-builts; (iv) applicable flood plain map,
if available; (v) warranties; (vi) reports of an engineer’s inspection of the
structural aspects and mechanical systems of the Improvements; (vii) soils and
geotechnical reports; (viii) reports, studies, assessments, test results or
other documents relating to the environmental condition of the Property if
available; (ix) building permits and certificates of occupancy if available; and
(x) all other contracts or other documents of material importance to the
Property.

 

3.3 Seller shall provide Purchaser and its agents, employees or contractors
(collectively either in the case of Purchaser or Seller, “Agents”) with access
to the Property to inspect and test each and every part thereof to determine its
present condition and to show the Property to prospective tenants. Without
limiting the foregoing, prior to any entry, Purchaser shall give Seller notice
thereof, including in the case of on-site testing the identity of the company or
persons who will perform such testing and the proposed scope of the testing.
Seller shall approve or disapprove the scope and methodology of such proposed
testing within three (3) business days after receipt of such notice, such
approval not to be unreasonably withheld; Seller’s failure to notify Purchaser
of its disapproval shall be deemed to be Seller’s approval thereof. The
Purchaser shall cause any person or company performing the inspection or any
part thereof to maintain insurance for worker’s compensation, public liability
and property damage, including automobile coverage, in an amount for each policy
that is not less than Two Million Dollars ($2,000,000) combined single limit.
Such policies shall be primary and non-contributory. The policies of insurance
required hereunder shall be issued by a company or companies with an AM Best
rating of no less than “A” and licensed to do business in the Commonwealth of
Pennsylvania. Seller shall be named as an additional insured under the public
liability insurance. Purchaser shall be named as an additional insured when
appropriate based on the type of insurance. Purchaser shall provide Seller with
copies of certificates of insurance prior to the commencement of any work, and
shall provide Seller with thirty days (30) prior written notice of any
cancellation or non-renewal. Purchaser shall indemnify, defend and hold Seller
harmless from and against any costs damage, liability, loss, expense, lien or
claim (including, without limitation, reasonable attorney’s fees) caused by any
entry on the Property by Purchaser and its Agents in the course of performing
the inspections, testing or inquiries provided for in this Agreement, including
without limitation, damage to the Property, bodily injury or release of
“Hazardous Materials” (as hereinafter defined) onto the Property, but excluding
any costs incurred by Seller in supervising Purchaser’s testing. The foregoing
indemnity shall survive the Closing. Anything to the contrary in foregoing
notwithstanding, after the expiration of the Review Period (as hereinafter
defined) Purchaser’s access to the Property shall be limited to the purposes of
showing the Property to prospective tenants and obtaining such information as
may be required by Purchaser’s lender. “Hazardous Materials” shall mean any
flammable explosives, petroleum or petroleum by-products, natural gas, natural
gas liquids, liquefied natural gas, or synthetic gas usable for fuel or mixture
thereof, radon, radioactive materials or wastes, hazardous materials or wastes,
toxic materials or wastes, asbestos, asbestos-containing materials, PCBs, or
other similar materials or wastes.

 

3.4 The period from beginning on the Effective Date and ending forty-five
(45) days after the later to occur of the Effective Date or the date on which
Seller certifies to Purchaser that

 

2



--------------------------------------------------------------------------------

it has made all deliveries available to it under Paragraphs 3.1 and 3.2 is
referred to as the “Review Period.” Purchaser shall have until 5:00 p.m. Eastern
Standard Time on the last day of the Review Period to determine in its sole
discretion whether the Property is suitable for Purchaser’s intended use and
supports the proposed purchase price. If Purchaser shall conclude in its sole
discretion that such is not the case, Purchaser shall so notify Seller (the
“Review Period Notice”) prior to the expiration of the Review Period. If
Purchaser gives the Review Period Notice within the Review Period or if
Purchaser’s notice contains any terms or conditions (“Purchaser’s Conditional
Response”) and said terms and conditions are not accepted by Seller by notice
given to Purchaser on or before 5:00 p.m. Eastern Standard Time on the fifth
(5th) business day after delivery of the Purchaser’s Conditional Response
(“Seller’s Conditional Response Period”), then this Agreement shall be deemed
terminated upon the delivery of the Review Period Notice or the expiration of
Seller’s Conditional Response Period or, if earlier, upon Purchaser’s receipt of
Seller’s written rejection of any of the terms of Purchaser’s Conditional
Response, as the case may be, in which event this Agreement will terminate
without liability on the part of Seller or Purchaser, other than Purchaser’s
indemnity contained in Paragraph 3.3 hereof, and the Deposit shall be returned
to Purchaser as provided in the Escrow Instructions. In the event Purchaser does
not deliver the Review Period Notice or Seller accepts Purchaser’s Conditional
Response within Seller’s Conditional Response Period, Purchaser will be deemed
to have elected to proceed with the transaction upon the terms and conditions
contained in this Agreement, as so modified and this Paragraph 3.4 shall have no
further force and effect.

 

4. Title.

 

4.1 To the extent not previously ordered or delivered, Purchaser shall, upon the
Effective Date, order: (i) a title commitment on the Property from CB Title
Group LLC (the “Title Insurer”); (ii) legible copies of all documents relating
to title exceptions referred to in such commitment; and (iii) a current survey
meeting the requirements set forth in Schedule 4.1 attached hereto. Purchaser
shall have within thirty (30) days after the Effective Date in which to notify
Seller in writing of any objection Purchaser may have to any exceptions reported
in the title commitment or matter shown on the survey, which notice shall
include, if not previously delivered to Seller, a copy of the title commitment,
all exceptions noted therein, and the survey (“Title Objection Notice”). Other
than Curable Title Exceptions (as hereinafter defined) which Seller hereby
obligates itself to remove at its sole cost and expense and in a manner
reasonably satisfactory to Purchaser, within fifteen (15) days of receipt of the
Title Objection Notice, Seller shall notify Purchaser in writing of either its
willingness to cure any title or survey defect so objected to by Purchaser in a
manner reasonably satisfactory to Purchaser or promptly notify Purchaser that it
is unable or unwilling (in its sole discretion) to cure such defects. Except in
the case of Curable Title Exceptions, Purchaser, within three (3) business days
of receipt of such Seller’s notice, shall, as its exclusive remedy, elect by
written notice to Seller to do one of the following: (i) waive such title and
survey objections and proceed to Closing, (ii) cure the same, at its sole cost
and expense or (iii) terminate this Agreement (“Title Response Notice”). Except
in the case of Curable Title Exceptions, failure by Purchaser to send the Title
Objection Notice or Title Response Notice to Seller shall be deemed a waiver of
its right to terminate this Agreement under this Paragraph 4. The commitment
shall be for an ALTA Owner’s Form 1992 Policy (or its equivalent) with all
general exceptions deleted in an amount equal to the Purchase Price. If the
objected to exceptions which Seller is unable or unwilling to remove relate to
any

 

3



--------------------------------------------------------------------------------

(i) financing liens, mechanics’ and materialmen’s liens caused by Seller or its
Agents, (ii) tax liens relating to the Property, (iii) liens or other title
exceptions resulting solely from acts of Seller or its Agents occurring on or
after the Effective Date or (iv) other liens or encumbrances which secure other
monetary obligations which in the aggregate do not exceed $1,000,000
(collectively, “Curable Title Exceptions”), Purchaser may discharge the same at
Closing and deduct the cost to do so from the Purchase Price and Seller shall
cooperate with Purchaser in doing so. All title exceptions and survey matters
not objected to pursuant to this Paragraph and those which Seller cannot or is
unwilling to remove (other than Curable Title Exceptions) and to which Purchaser
agrees to take subject shall be deemed permitted exceptions. Purchaser shall not
have the right to object to title or to terminate this Agreement by reason of
any title exceptions which are caused by Purchaser or its Agents.

 

4.2 Purchaser’s title insurance policy to be issued at Closing shall contain (to
the extent available in the applicable jurisdiction): (i) an affirmative
endorsement insuring Purchaser that there are no violations of any restrictive
covenants affecting the Property, (ii) a zoning endorsement (completed
structures, including parking and loading docks), (iii) an access endorsement
insuring vehicular and pedestrian access to all contiguous streets from all
present points of entry; (iv) a contiguity endorsement, if applicable; (v) a
survey endorsement; (vi) a location endorsement; (vii) an endorsement deleting
the creditor’s rights exception; and, (viii) such other endorsements as
Purchaser reasonably requires. Seller shall cooperate with Purchaser in order
for Purchaser to obtain its title policy in the required form, including, if
necessary, by completing and executing the title company’s standard forms and
affidavits. Purchaser shall pay for the costs associated with obtaining such
endorsements and shall be responsible, at its expense, for obtaining any
information necessary to obtain such endorsements..

 

5. Representations and Warranties of Seller and Purchaser.

 

5.1 Seller hereby warrants and represents to Purchaser as follows which
representations are deemed to be remade by Seller at Closing and shall survive
the Closing for a period of two (2) years:

 

5.1.1 To Seller’s knowledge there are no physical, structural, or mechanical
defects currently existing on the Property nor do any conditions currently exist
which would adversely affect the insurability thereof.

 

5.1.2 To Seller’s knowledge, no notice of any statute or code violation
pertaining to the Property, which has not been previously cured, has been
received by Seller.

 

5.1.3 There are no outstanding letters of intent or lease proposals for future
occupancy at the Property.

 

5.1.4 All equipment leases or contracts for services relating to the Property
(including, without limitation, any management, leasing, service or maintenance
agreements) (“Service Contracts”), shall be terminated by Seller prior to the
Closing.

 

5.1.5 To the best of Seller’s knowledge, there are no special assessments,
special tax districts or outstanding obligations (contingent or otherwise) to
governmental entities (collective “Assessments”) with respect to the Property or
any part thereof, nor are there any

 

4



--------------------------------------------------------------------------------

pending condemnation actions, nor are there any Assessments or condemnation
actions being contemplated; the Property is separately assessed for real estate
tax purposes and not combined with any other property for such purposes.

 

5.1.6 The Property is served with public water and sewer. To the best of
Seller’s knowledge, all water, sewer, gas, electric, telephone, drainage
facilities and all other utilities required by law or by the normal operation of
the Property are installed across public property or valid easements to the
property lines of the Property.

 

5.1.7 To the best of Seller’s knowledge, Seller has obtained all licenses,
permits, easements, and rights-of-way, including proof of dedication, required
from all governmental authorities having jurisdiction over the Property or from
private parties to permit the present use of the Property and to insure
vehicular and pedestrian ingress and egress to the Property from public roads at
all access points currently being used.

 

5.1.8 The sale of the Property is not subject to any federal, state or local
withholding obligation of Purchaser under the tax law applicable to Seller or
the Property.

 

5.1.9 Upon approval, consent and ratification of the Seller’s Board of
Directors, and approval of the Bankruptcy Court, as described in Section 8.9
below, this Agreement shall have been duly authorized, executed and delivered by
Seller and be the legal, valid, and binding obligation of Seller enforceable
against Seller in accordance with its terms, and the execution and delivery of
this Agreement does not violate any provision of any agreement or judicial order
to which Seller is a party or to which Seller or the Property is subject; and
that all the documents to be delivered by Seller to Purchaser at Closing will,
at Closing, be duly authorized, executed and delivered by Seller, will be the
legal, valid and binding obligations of Seller enforceable against Seller in
accordance with their respective terms and will be sufficient to convey good and
marketable title to Purchaser, and the execution and delivery thereof will not
violate any provision of any agreement or judicial order to which Seller is a
party or to which Seller or the Property is subject.

 

5.1.10 There are no employees of the Property or Seller who will become
employees of Purchaser or for which Purchaser shall be responsible in any way.

 

5.1.11 There are no collective bargaining agreements, other union contracts of
any nature, pension plans or other benefit plans of any nature in existence to
which Seller is a party and which affect the Property or the operation thereof
after the Closing.

 

5.1.12 Intentionally Omitted.

 

5.1.13 Seller has not dealt with any broker or finder in connection with the
transaction contemplated by this Agreement other than any party to be paid a
commission pursuant to Paragraph 6.11.

 

5.1.14 To the best of Seller’s knowledge, except for personal injury or property
damage actions for which there is adequate insurance coverage and where the
insurance carrier has accepted the tender of the defense without reservation,
there is no pending action, suit or proceeding against or affecting the Property
in any court or before or by any federal, state, or

 

5



--------------------------------------------------------------------------------

municipal department, commission, board, bureau or agency or other governmental
instrumentality nor has Seller received any written notice threatening any such
action, suit or proceeding against the Property.

 

5.1.15 There are no leases or other occupancy agreements affecting the Property
except for two leases for a portion of the Property, one of which is for the
farmhouse and the other is for farmland, which Seller can terminate upon ninety
(90) days notice if Buyer desires such leases to be terminated, and Seller has
granted no options or rights of first refusal to acquire any interest in the
Property. Copies of said leases are attached hereto as Schedule 5.1.15.

 

5.1.16 The Property is zoned General Industrial (1-2) and is being used for
industrial purposes. Seller has not received any written notice from any party
alleging that the Property or its current uses are in violation of any zoning,
building, health, traffic, flood control or all other applicable rules,
regulations, codes, ordinances, or statutes of any local, state or federal
authority or any other governmental authority (collectively, the “Laws”)
asserting jurisdiction over the Property, which violations, if any, have not
heretofore been corrected in all material respects.

 

5.1.17 Intentionally Omitted.

 

5.1.18 To the best of Seller’s knowledge, Seller is not in default under any
reciprocal easement agreement or other recorded restrictive covenant affecting
the Property.

 

5.1.19 Seller is not a foreign person within the meaning of Section 1445(f)(3)
of the Code.

 

5.1.20 Neither Seller nor any of Seller’s officers is described in, covered by
or specially designated pursuant to, any Anti-Terrorism Law or any list issued
by any department or agency of the United States of America in connection with
any Anti-Terrorism Law. For purposes hereof, “Anti-Terrorism Law” shall mean
Executive Order 13224, as amended; the International Emergency Economic Powers
Act, 50 U.S.C. Sections 1701-06 et seq.; the Iraqi Sanctions Act, Pub.L.
101-513, 104 Stat. 2047-55; the United Nations Participation Act, 22 U.S.C.
Section 287c; the Antiterrorism and Effective Death Penalty Act; the
International Security and Development Cooperation Act, 22 U.S.C. Section 2349
aa-9; the Terrorism Sanctions Regulations, 31 C.F.R. Part 595; the Terrorism
List Governments Sanctions Regulations, 31 C.F.R. Part 596; and the Foreign
Terrorist Organizations Sanctions Regulations, 31 C.F.R. Part 597.

 

5.2 Purchaser hereby represents and warrants to Seller as follows which
representations are deemed to be remade by Purchaser at Closing and shall
survive the Closing for a period of (2) years:

 

5.2.1 Purchaser has not dealt with any broker or finder in connection with the
transaction contemplated by this Agreement other than any party to be paid a
commission pursuant to Paragraph 6.11.

 

5.2.2 This Agreement has been duly authorized, executed and delivered by
Purchaser and is the legal, valid, and binding obligation of Purchaser
enforceable against

 

6



--------------------------------------------------------------------------------

Purchaser in accordance with its terms, and the execution and delivery thereof
does not violate any provision of any agreement or judicial order to which
Purchaser is a party or to which Purchaser is subject; and that all the
documents to be delivered by Purchaser to Seller at Closing will, at Closing, be
duly authorized, executed and delivered by Purchaser and will be the legal,
valid and binding obligations of Purchaser enforceable against Purchaser in
accordance with their respective terms, and the execution and delivery thereof
will not violate any provision of any agreement or judicial order to which
Purchaser is a party or to which Purchaser is subject.

 

5.2.3 Neither Purchaser nor any person holding a direct or indirect ownership
interest in Purchaser is described in, covered by or specially designated
pursuant to, or affiliated with any person described in, covered by or specially
designated pursuant to, any Anti-Terrorism Law or any list issued by any
department or agency of the United States of America in connection with any
Anti-Terrorism Law.

 

5.3 Each of the representations and warranties contained in Paragraphs 5.1 and
5.2 is made as of the Effective Date. The continued accuracy in all material
respects of each party’s respective representations and warranties is a
condition precedent to the other party’s obligation to close. In the event that
on or prior to Closing either party becomes aware that any of such respective
representations and warranties are not correct, said party shall promptly notify
the other of such inaccuracy. If any of the other party’s representations and
warranties is not correct in all material respects at the time the same is made
or as of Closing and on or prior to the Closing the party which is the
beneficiary of such representation or warranty has actual knowledge of such
inaccuracy, the party which is the beneficiary of such representation or
warranty as its sole and exclusive remedies may either (a) terminate this
Agreement without liability on the part of Seller or Purchaser, other than
Purchaser’s indemnity to Seller contained in Paragraph 3.3, and the Deposit will
be returned to Purchaser, or (b) waive such matter, including the right to make
any claim against Seller post-Closing and proceed to Closing. Solely for
purposes of this Paragraph 5.3, “material” shall be defined as any breach for
which the cost to cure is more than $50,000 for any individual breach or more
than $100,000 in the aggregate for all separate and unrelated breaches. If the
cost to cure any one or more of the Seller’s breaches is not material and Seller
does not agree to cure the same, Purchaser and Seller shall be obligated to
consummate the transaction, the cost to cure shall be escrowed with the Escrow
Holder and Purchaser shall post-Closing cure the same and be reimbursed from the
Escrow Holder for the cost of cure with any remaining amounts held in escrow to
be disbursed to Seller. If either party has prior actual knowledge of a breach
and at or prior to Closing fails to give any notice thereof to the other party,
upon consummation of the purchase and sale said party shall be deemed to have
waived such breach.

 

5.4 Notwithstanding anything to the contrary herein, Purchaser hereby
acknowledges that Purchaser is purchasing the Property in an “AS IS” condition
as of the expiration of the Review Period and without any reliance on any
representation or warranty made by Seller except as given herein.

 

6. Closing.

 

6.1 The purchase and sale contemplated herein shall close (the “Closing”) at the
office of the Escrow Holder on March 31, 2006 The Closing shall occur by
delivery of the

 

7



--------------------------------------------------------------------------------

documents set forth in Paragraph 6.4 and payment of the Purchase Price to
Seller. The sale may, at Purchaser’s option, be closed through escrow with the
Escrow Holder in accordance with the general provisions of the usual form of
escrow agreement used in similar transactions by such holder with special
provisions inserted (i) as may be required to conform with this Agreement and
(ii) to close on a so-called “New York Style” basis. Seller agrees to execute a
“gap indemnity” in favor of the Title Insurer if the same is required to close
on a “New York Style” basis.

 

6.2 Purchaser has the right to assign this Agreement or to take title to the
Property in the name of a nominee or assignee. Provided, however, without the
written consent of Seller, which consent may be withheld in Seller’s sole
discretion, Purchaser shall not assign this Agreement to any entity which
obtains more than 50% of its revenue from the production of wood, laminate or
vinyl floor coverings (a “Seller Competitor”). In the event that Purchaser
desires to assign this Agreement to a Seller Competitor, Purchaser shall give
Seller written notice of such proposed assignment and Seller shall have five
(5) business days after such notice to notify Purchaser that it either consents
or withholds its consent to such assignment. In the event the rights and
obligations of Purchaser hereunder shall be assigned by Purchaser such assignee
shall be substituted as Purchaser hereunder, shall be entitled to the benefit of
and may enforce Seller’s covenants, representations and warranties hereunder as
if such assignee were the original Purchaser hereunder (including the right to
terminate this Agreement pursuant to Paragraph 3.4, if then applicable), and
shall assume all obligations and liabilities of Purchaser hereunder, subject to
any limitations of such liabilities and obligations hereunder or provided by
law, except that if such assignee is in default of the Agreement then Purchaser
shall be liable for the obligations hereunder.

 

6.3 Taxes, rental and other income, and operating or other expenses of the
Property shall be prorated as of 12:01 a.m. on the day of Closing, with
Purchaser receiving all income and being responsible for all expenses commencing
as of such time. At least five (5) days prior to the Closing Date Seller shall
supply Purchaser with the necessary information to compute or estimate the
prorations, including such supporting evidence as Purchaser reasonably requests.

 

6.3.1 All general real estate taxes (“Taxes”) which constitute a lien or charge
on the Property for the tax period in which the Closing Date occurs but are not
due and payable as of the Closing Date shall be prorated at Closing. All Taxes
for periods prior to the tax period in which the Closing Date occurs shall be
paid by Seller on or before Closing or if not yet due, Purchaser shall receive a
credit therefor. If Closing occurs prior to the receipt by Seller of the tax
bill for the Property for the applicable tax period, credit to Purchaser for
Taxes shall be based upon the estimated Taxes calculated based upon the most
recent ascertainable assessed valuation and tax rates, but not less than the
Taxes for the previous period with an adjustment to be made between the parties
as provided in Paragraph 6.3.4. Prepaid Taxes shall be prorated as of the
Closing Date. In the case of Assessments for which a lien has been imposed on
the Real Property as of the Effective Date, Seller shall be responsible for all
installments, whether currently due or due subsequent to Closing, prorated up to
the Closing Date with Purchaser being responsible for installments which become
a lien on the Property after the Closing Date. If Purchaser elects to consummate
the transaction pursuant to Paragraph 5.3, all Assessments for which a lien on
the Real Property are first imposed after the Effective Date shall be borne by
Purchaser.

 

8



--------------------------------------------------------------------------------

6.3.2 Seller and Purchaser shall endeavor to obtain meter readings and account
changeovers for the Property on the day before the Closing Date, and if such
readings and changeovers are obtained, there shall be no proration of such
items. In such event Seller shall pay the bills for the period to and including
the day before the Closing Date and Purchaser shall pay the bills for day of
Closing and thereafter. If meter readings cannot be obtained prior to the
Closing Date, utility charges shall be prorated based upon historical utility
charges for such month adjusted for current rates and levels of occupancy.
Seller shall pursue reimbursement for any prepaid utility bills directly with
the applicable utility.

 

6.3.3 Fees and charges pursuant to any Service Contracts relating to the
Property, if any, shall be paid by Seller prior to Closing.

 

6.3.4 In the event that final calculations cannot be made for any expense item,
including Taxes, prior to Closing, Purchaser and Seller shall estimate the
proration at Closing and shall reprorate such items as soon as adequate
information is available. Payments in connection with the final adjustments
shall be made by Seller or Purchaser, as the case may be, within ten (10) days
after notice.

 

6.3.5 All title charges (including endorsements and reinsurance charges but
excluding costs required to cure title exceptions), and survey costs, shall be
paid by Purchaser at closing. Escrow or closing fees, sale and transfer taxes,
recording fees or taxes, documentary taxes and similar taxes and fees imposed
upon the transfer of the Property by Law shall be split equally between Seller
and Purchaser. The parties will execute and deliver any required transfer or
other similar tax declarations to the appropriate governmental entity at
Closing.

 

6.4 Closing Deliveries.

 

6.4.1 Possession of the Property shall be delivered to the Purchaser on the date
of Closing and Seller shall thereupon deliver to Purchaser , all keys, and other
items used in connection with the management and operation of the Property.

 

6.4.2 At or before the Closing, Seller shall deliver to the Title Insurer (for
delivery to Purchaser upon Closing) the following (other than the materials
described in Paragraph 6.4.2.7, which shall be delivered directly to Purchaser
by Seller substantially concurrent with the Closing):

 

6.4.2.1 Special Warranty Deed (the “Deed”);

 

6.4.2.2 an affidavit in customary form that Seller is not a foreign person
within the meaning of Section 1445(e) of the Code, in the form of Schedule
6.4.2.2 ;

 

6.4.2.3 such affidavits as are customarily required by Title Insurer in
connection with issuance of the owner’s extended coverage title insurance
policy, including the Title Insurer’s standard form of mechanics’ lien and
judgment affidavit;

 

6.4.2.4 a bill of sale conveying the Personal Property, if any.

 

9



--------------------------------------------------------------------------------

6.4.2.5 a “bring down certificate” stating that Seller’s representations and
warranties are true and correct as of the Closing Date, in the form of Schedule
6.4.2.5;

 

6.4.2.6 any necessary documents to transfer control to Purchaser of all
architectural and other approval rights, including membership in any
associations or committees , under the existing covenants, conditions and
restrictions affecting the Property, if applicable;

 

6.4.2.7 such resolutions, authorizations, bylaws or other corporate, limited
liability company and/or partnership documents relating to Seller as shall be
reasonably required by the Title Insurer and Purchaser’s counsel;

 

6.4.2.8 keys to all locks located in or about any portion of the Property;

 

6.4.2.9 any document necessary to remove any broker’s lien in connection with
this transaction;

 

6.4.2.10 any transfer document or inspection or other certificate required by
any applicable Law in connection with this transaction;

 

6.4.2.11 a waiver of any tax withholding which may be imposed upon Purchaser due
to Seller’s obligation to pay taxes; and

 

6.4.2.12 all other documents, instruments or writings which may be reasonably
required to consummate the transactions contemplated herein, including any
reasonable closing documents requested by Title Insurer (provided that in no
event shall any such document increase the liability of Seller).

 

6.5 At or before the Closing, Purchaser shall deliver to Title Insurer (for
delivery to Seller upon Closing) the following:

 

6.5.1 good federal funds in an amount equal to the Purchase Price less the
Deposit (if cash) and interest, if any, thereon, plus or minus prorations as
provided herein and plus funds sufficient to pay Purchaser’s closing costs
hereunder;

 

6.5.2 such affidavits as are customarily required by Title Insurer in connection
with issuance of the owner’s title insurance policy;

 

6.5.3 such resolutions, authorizations, bylaws or other corporate, limited
liability company and/or partnership documents or agreements relating to
Purchaser as shall be required by Title Company;

 

6.5.4 all other documents, instruments or writings which may be reasonably
required to consummate the transactions contemplated herein, including any
reasonable closing documents requested by Title Insurer (provided that in no
event shall any such document increase the liability of Purchaser); and

 

6.5.5 a “bring down certificate” stating that Purchaser’s representations and
warranties are true and correct as of the Closing Date, in the form of Schedule
6.4.2.5

 

10



--------------------------------------------------------------------------------

6.6 At the Closing, Seller and Purchaser will execute and deliver to the Title
Insurer the following documents in proper form:

 

6.6.1 Closing Statement; and

 

6.6.2 City, county and state transfer tax declarations or similar instruments,
if any.

 

6.7 Seller and Purchaser hereby designate Title Company as the “Reporting
Person” for the transaction pursuant to Section 6045(e) of the Code and agree to
execute such documentation as is reasonably necessary to effectuate such
designation.

 

6.8 Purchaser’s obligation to proceed to Closing shall be conditioned upon
Seller’s performance of the following additional obligations, provided that
Purchaser may in its sole discretion elect to waive failure by Seller to perform
any particular obligation.

 

6.8.1 Seller shall deliver to Purchaser satisfactory evidence that at Closing
there will be no outstanding contracts made by Seller for any improvements to
the Property and that Seller has caused, or shall at Closing cause, to be
discharged all mechanics’, materialmen’s and service provider’s liens, arising
from any labor or materials or services, including brokerage, furnished prior to
Closing.

 

6.8.2 As of a date no earlier than three (3) business days prior to Closing
Seller shall deliver to Purchaser a corporate lien search reports on Seller from
the Pennsylvania Department of Revenue state in which the Property is located
showing no outstanding corporate taxes due from Seller.

 

6.8.3 The physical condition of the Property shall be substantially the same on
the Closing Date as on the date of Purchaser’s execution of this Agreement,
reasonable wear and tear and loss by casualty excepted (subject to the
provisions of Paragraph 6.9.4).

 

6.8.4 Title Insurer shall be irrevocably and unconditionally committed to issue
to Purchaser the Title Policy in the form approved or deemed approved by
Purchaser pursuant to Paragraph 4.1 with the endorsements required by Paragraph
4.1 (subject only to payment of the premium therefor by Purchaser).

 

6.8.5 All of Seller’s representations and warranties contained herein shall be
true and correct on the Closing Date.

 

6.9 Between the Effective Date and the Closing, Seller shall:

 

6.9.1 operate the Property in the same manner as before the making of this
Agreement, the same as though Seller were retaining the Property.

 

6.9.2 not permit or consent to any new loans affecting the Property,

 

11



--------------------------------------------------------------------------------

6.9.3 not without first obtaining the written consent of Purchaser enter into
any other contracts (unless such contracts may be terminated at or prior to
Closing at no cost to Purchaser) pertaining to the Property,

 

6.9.4 maintain the Property in condition at least as good as at the time of
Purchaser’s inspection under Paragraph 3.3 above,

 

6.9.5 promptly notify Purchaser of any condemnation, environmental, zoning or
other land use regulation proceedings, any notices of violations of any Laws and
any litigation that arises out of the ownership of the Property, in each case to
the extent Seller obtains knowledge thereof,

 

6.9.6 maintain or cause to be maintained, at Seller’s sole cost and expense, all
polices of insurance currently in effect with respect to the Property (or
comparable replacements thereof),

 

6.9.7 deliver to Purchaser copies of any bills Taxes and personal property taxes
and copies of any notices pertaining to real estate taxes, Assessments or other
matters of material importance to the Property that are received by Seller after
the Effective Date, even if received after Closing, and

 

6.9.8 not create any new encumbrance or lien affecting the Property.

 

6.10 Seller shall not, after the Effective Date, enter into any leases without
in each case obtaining Purchaser’s prior written consent thereto, which consent
shall include approval of the financial condition of the proposed tenant, the
configuration of the space to be leased, and the terms of such lease (including,
without limitation, the rent and any concessions provided under such proposed
lease), which consent may be withheld or conditioned in Purchaser’s sole and
absolute discretion. Seller shall deliver to Purchaser, together with any
request for approval of a lease, a copy of the proposed lease, a description of
the proposed tenant and its proposed use of the premises, and whatever financial
information on the proposed tenant Seller has received, as well as any
additional information reasonably requested by Purchaser (including, without
limitation, if applicable, an environmental questionnaire). Notwithstanding
anything to the contrary provided in this Paragraph 6.10, if Purchaser fails to
approve in writing any such lease within five (5) business days after
Purchaser’s receipt of such request and information, Purchaser shall be deemed
to have disapproved such lease. The tenant improvements, tenant allowances and
leasing commissions relating to any lease shall be paid as determined by Seller
and Purchaser as part of the approval process.

 

6.11 Seller and Purchaser each warrant and represent to the other that it has
not had any contact or dealings regarding the Property, or any communication in
connection with the subject matter of this transaction, through any real estate
broker or other person who can claim a right to a commission or finder’s fee in
connection with the sale contemplated herein except for CB Richard
Ellis/Harrisburg and Armstrong Realty Group, whose commission and fees shall be
paid by Seller. In the event that any other broker or finder makes a claim for a
commission or finder’s fee based upon any contact, dealings or communication,
the party whose conduct is the basis for the broker or finder making its claim
shall indemnify, defend and hold harmless other

 

12



--------------------------------------------------------------------------------

party against and from any commission, fee, liability, damage, cost and expense,
including without limitation, attorneys’ fees, arising out of or resulting from
any such claim. The provisions of this Paragraph 6.11 shall survive the Closing,
or in the event that the Closing does not occur, the termination of this
Agreement.

 

7. Default.

 

7.1 If any action is brought by either party against the other party, the
prevailing party shall be entitled to recover court costs incurred and
reasonable attorneys’ fees and costs.

 

7.2 The obligations of Purchaser and Seller contained herein are intended to be
binding only on the respective property of the Seller and Purchaser and shall
not be personally binding upon, nor shall any resort be had to the private
properties of any of the members, managers, employees, directors or officers.
All documents to be executed by Seller and Purchaser shall also contain the
foregoing exculpation.

 

7.3 IF SELLER DEFAULTS HEREUNDER, PURCHASER MAY, AS ITS SOLE AND EXCLUSIVE
REMEDY EXCEPT WHERE ANOTHER REMEDY IS SPECIFICALLY PROVIDED TO PURCHASER UNDER
THIS AGREEMENT, (I) TERMINATE THIS AGREEMENT, RECEIVE THE RETURN OF THE DEPOSIT,
(II) ENFORCE SPECIFIC PERFORMANCE OF THIS AGREEMENT OR (III) IN THE CASE OF A
WILLFUL DEFAULT BY SELLER, SUE SELLER FOR DAMAGES. IF SAID SALE IS NOT
CONSUMMATED BECAUSE OF A DEFAULT UNDER THIS AGREEMENT SOLELY ON THE PART OF
PURCHASER, THE DEPOSIT SHALL BE PAID TO AND RETAINED BY SELLER AS LIQUIDATED
DAMAGES. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF
SUCH A DEFAULT BY PURCHASER, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE. THE PARTIES ACKNOWLEDGE THAT THE DEPOSIT HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS
SELLER’S EXCLUSIVE REMEDY AGAINST PURCHASER, AT LAW OR IN EQUITY, IN THE EVENT
OF SUCH A DEFAULT UNDER THIS AGREEMENT SOLELY ON THE PART OF PURCHASER.

 

7.4 If Purchaser rightfully terminates this Agreement pursuant to the provisions
of Paragraph 3, 4.1, 5.3, 6.8, 7.3 or 8.2, or pursuant to any other right of
Purchaser to terminate hereunder, Purchaser may, without limiting any other
rights or remedies of Purchaser, obtain the return of the Deposit and Seller
shall have no right thereto.

 

7.5 Subsequent to Closing and unless Purchaser has waived the same as
specifically provided herein, Seller agrees to defend, indemnify and hold
Purchaser free and harmless from and against any losses, damages, costs or
expenses (including attorneys’ fees) resulting from: (i) any inaccuracy in or
breach of any representation or warranty of Seller; and (ii) any breach or
default by Seller under any of Seller’s covenants or agreements under this
Agreement.

 

13



--------------------------------------------------------------------------------

8. Miscellaneous.

 

8.1 This Agreement supersedes any and all agreements between the parties hereto
regarding the Property which are prior in time to this Agreement and can be
amended only in writing.

 

8.2 If the Improvements are destroyed or materially damaged, or if condemnation
proceedings are commenced against the Property, between the Effective Date and
the Closing, Purchaser may terminate this Agreement upon notice to Seller on or
before fifteen (15) days after Seller notifies Purchaser of such damage or
condemnation. If Purchaser elects to accept the Property in its then condition,
all proceeds of insurance or condemnation awards payable to Seller by reason of
such damage or condemnation shall be paid or assigned to Purchaser; Seller shall
also pay to Purchaser the amount of any deductible and/or co-insurance under any
such policy. In the event of non-material damage to the Property, which damage
Seller is unwilling to repair prior to Closing, Purchaser shall accept the
Property in its then condition and in doing so, shall be entitled to a reduction
in the Purchase Price to the extent of (i) the cost of repairing such damage, as
determined by engineers employed by Purchaser as part of its due diligence as
provided in Paragraph 3.3.

 

8.3 Time is of the essence of this Agreement.

 

8.4 Any tender, notice, consent or approval required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
upon (i) hand delivery, (ii) upon delivery to a private contract carrier that
assures same or next day delivery and provides a receipt, (iii) upon receipt, if
transmitted by facsimile telecopy, with a copy sent on the same day by one of
the other permitted methods of delivery, or (iv) upon receipt or refused
delivery, if deposited in the United States mail, registered or certified mail,
postage prepaid, return receipt requested, and in all cases addressed as
follows:

 

If to Seller:    Armstrong World Industries - Legal      Department      Attn:
Michele M. Nicholas, Esq. and      James Bowers      2500 Columbia Avenue     
Lancaster, PA 17603      Fax No. (717) 396-6121 and     
              (717)396-6136      With a copy to:      Maria D. Elliott, Esq.  
   Barley Snyder LLC      126 East King Street      Lancaster, PA 17602      Fax
No. (717) 291-4660

 

14



--------------------------------------------------------------------------------

If to Purchaser:    S-J Realty Management      1181 Sussex Road      Teaneck,
New Jersey 07666      Tel. No: 201-638-7247      Fax No: 201-836-5334
With Copy to:    Seyfarth Shaw LLP      55 East Monroe Street      Suite 4200  
   Chicago, Illinois 60603      Attn: Jeffrey D. Friedman      Tel. No.
312-346-8000      Fax No. 312-269-8869

 

or such other addresses as either party may from time to time specify in writing
to the other.

 

8.5 This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and Purchaser may not assign its
rights or obligations hereunder except as provided in Paragraph 6.2.

 

8.6 The performance and interpretation of this Agreement shall be controlled by
and construed in accordance with the laws of the Commonwealth of Pennsylvania
and the Bankruptcy Code.

 

8.7 During the terms of this Agreement, Seller shall not continue to list the
Property with any broker or otherwise solicit or make or accept any offers to
sell the Property, engage in any discussions or negotiations with any third
party with respect to the sale or other disposition or financing of the
Property, or enter into any contracts or agreements (whether binding or not)
regarding any disposition or financing of the Property and shall so instruct its
Agents, including the broker named in Paragraph 6.11.

 

8.8 This Agreement of Purchase and Sale is subject to the approval, consent and
ratification of the Seller’s Board of Directors and delivery of notification
thereof to Purchaser on or before sixty (60) days after the Effective Date. In
the event that such notification is not delivered to Purchaser, Purchaser and
Seller shall each have the right to terminate this Agreement by written notice
to other in which event neither party shall have any further rights or
obligations hereunder and the Deposit shall be returned to Purchaser.

 

8.9 Seller filed a voluntary petition for relief under Title 11 of the United
States Bankruptcy Code (the “Bankruptcy Code”) on December 6, 2000 in the United
States Bankruptcy Court, District of Delaware (the “Bankruptcy Court”), as Case
No. 00-4471 (RJN) (Jointly Administered) (the “Bankruptcy Case”) and in
accordance with Sections 1107 and 1108 of the Bankruptcy Code, continues to
operate and manage its business as debtor-in-possession. This Agreement of
Purchase and Sale is subject to an entry by the Bankruptcy Court of an order
approving the Agreement. Upon mutual execution of this Agreement, Seller shall
immediately

 

15



--------------------------------------------------------------------------------

seek approval of the sale from the Bankruptcy Court. Purchaser shall fully
cooperate with Seller in obtaining such order, including, providing evidence
reasonably necessary to obtain said order. Purchaser shall not be required to
agree to any material changes in the terms of this Agreement to enable Seller to
obtain said order and said order shall not otherwise alter Purchaser’s rights or
obligations under this Agreement. Said order shall provide for the transfer of
the property to purchaser free and clear of all liens and other claims of
creditors of Seller or the Property. In the event that said order is not
obtained, then Seller and Purchaser shall each have the right to terminate this
Agreement by written notice to the other in which event neither party shall have
any further rights or obligations hereunder and the Deposit shall be returned to
Purchaser.

 

8.10 The parties agree that the Bankruptcy Court shall retain exclusive
jurisdiction until the Bankruptcy Case is closed over the construction and
enforcement of this Agreement, including, but not limited to, the performance of
the obligations and transactions contemplated hereunder and over any disputes
between the parties arising herefrom or in respect hereof.

 

8.11 Formal tender of an executed deed and purchase money is waived.

 

8.12 This Agreement may be executed in counterparts, each of which counterpart
shall be an original and all of which taken together shall constitute one and
the same agreement. This Agreement may be executed by the parties by way of
transmission through a facsimile machine; such a copy shall have the same legal
enforceability and binding effect upon the parties as though it were signed by
all parties in original form.

 

[THIS SPACE LEFT INTENTIONALLY BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.

 

Dated:                     , 2005   Dated:                 , 2005 SELLER:  
PURCHASER: ARMSTRONG WORLD INDUSTRIES, a   S-J REALTY MANAGEMENT LLC, a
Pennsylvania_corporation   New Jersey limited liability company

 

By  

/s/ Frank J Ready

--------------------------------------------------------------------------------

  By  

/s/ Samuel Kirchenbaum

--------------------------------------------------------------------------------

Its  

President & CEO North American Floor

Products

      Samuel Kirchenbaum, Manager

 

Address: 2500 Columbia Avenue, Lancaster, PA 17603             Address:

 

17



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBIT A    LEGAL DESCRIPTION Schedule 2    EARNEST MONEY ESCROW INSTRUCTIONS
Schedule 4.1    SURVEY REQUIREMENTS Schedule 5.1.15    LEASES Schedule 6.4.2.2
   FIRPTA Schedule 6.4.2.4    REAFFIRMATION OF REPRESENTATIONS AND WARRANTIES

 

18



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION

 

[to be inserted upon completion of the survey]

 

19



--------------------------------------------------------------------------------

Schedule 4.1

 

SURVEY REQUIREMENTS

 

1. Certification by licensed surveyor to purchasing entity and title company:

 

THE UNDERSIGNED DOES HEREBY CERTIFY THAT A SURVEY WAS THIS DAY MADE ON THE
GROUND ON THE PROPERTY LEGALLY DESCRIBED HEREON OR IN ATTACHED FIELD NOTES
PREPARED BY THE UNDERSIGNED AND IS CORRECT. THAT THERE ARE NO VISIBLE
DISCREPANCIES, CONFLICTS, SHORTAGES IN AREA, BOUNDARY LINE CONFLICTS,
ENCROACHMENTS, OVERLAPPING OF IMPROVEMENTS, EASEMENTS OR RIGHTS OF WAY, EXCEPT
AS SHOWN ON THE PLAT HEREON; THAT SAID PROPERTY HAS ACCESS TO AND FROM A PUBLIC
ROADWAY; THAT ALL UTILITIES ARE CONNECTED TO PUBLIC MAINS EITHER IN THE PUBLIC
ROADWAY ADJOINING SAID PROPERTY OR THROUGH VALID EASEMENTS AS SHOWN ON THE PLAT
HEREIN; AND THAT THE PLAT HEREON IS A TRUE, CORRECT AND ACCURATE REPRESENTATION
OF THE PROPERTY DESCRIBED HEREINABOVE. FURTHER, THE UNDERSIGNED HEREBY CERTIFIES
THAT HE HAS CALCULATED THE QUANTITY OF LAND OR ACREAGE CONTAINED WITHIN THE
TRACT SHOWN ON THIS PLAT OF SURVEY AND DESCRIBED HEREON OR IN SAID ATTACHED
FIELD NOTES AND CERTIFIES THAT THE QUANTITY OF LAND SHOWN HEREON IS CORRECT.

 

2. Legal description identical to legal in title commitment.

 

3. Shows all lot lines and monuments, improvements, curb cuts driveways, fences,
paved areas, encroachments and building lines.

 

4. Locates all recorded and unrecorded easements, covenants, restrictions and
roadways and indicates recording information for each.

 

5. Shows all railway and utility lines, including water and sewer, to the point
of connection to the public system and, if crossing other property, the full
extent of the easements through which such railway or utility line passes.

 

6. Shows full extent of all insured easements.

 

7. Locates and counts all parking spaces and indicates representative dimensions
and those reserved for handicapped users.

 

8. Indicates height of buildings from ground level and distances of building
from lot line.



--------------------------------------------------------------------------------

9. Indicates area of lot and rentable floor area of buildings and, if required
by local zoning ordinances, area of landscaped portions and/or open areas.

 

10. Locates and indicates the size of all loading docks.

 

11. Locates all signs on the property and indicates height, size and setback
from streets.

 

12. Contains any other information necessary to determine if that property
complies with applicable zoning ordinance other than matters relating to uses of
the property.

 

13. Meets the current Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys, including all Table A Optional Survey Responsibilities and
Specifications.

 

2



--------------------------------------------------------------------------------

Schedule 5.1.15

 

LEASES



--------------------------------------------------------------------------------

Schedule 6.4.2.2

 

FIRPTA

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by Armstrong World Industries, Inc.
(“Seller”), Seller hereby certifies the following:

 

1. Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

2. Seller’s U.S. employer identification number is 23-0366390 ; and

 

3. Seller’s principal place of business is 2500 Columbia Avenue, Lancaster, PA
17603.

 

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.

 

SELLER:

By:

 

/s/ Frank J Ready

--------------------------------------------------------------------------------

Its:

 

President & CEO North American Floor

   

Products



--------------------------------------------------------------------------------

Schedule 6.4.2.5

 

REAFFIRMATION OF REPRESENTATIONS AND WARRANTIES

 

The undersigned hereby certifies to                      (“Purchaser”/“Seller”),
on and as of the date set forth below that all representations and warranties
contained in Paragraph 5 of that certain Agreement of Purchase and Sale (the
“Agreement”), by and between                                     , and
Purchaser/Seller are true and correct in all material respects on and as of the
date set forth below.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate as of this
     day of             , 2005.

 

SELLER/PURCHASER:

By:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ESCROW INSTRUCTIONS

 

These Escrow Instructions (“These Escrow Instructions”) are entered into as of
this _ day of ____, __ by and between ARMSTRONG WORLD INDUSTRIES (“Seller”), S-J
REALTY MANAGEMENT LLC (“Purchaser”), and CB TITLE GROUP LLC (“Escrow Holder”).

 

RECITALS:

 

A. WHEREAS, Seller and Purchaser have entered into that certain Agreement of
Purchase and Sale dated              (the “Agreement”), whereby Seller agreed to
sell and Purchaser agreed to purchase certain real property located at 2913
Spooky Nook Road in East Hempfield Township. Lancaster County, Pennsylvania,
more particularly described therein (the “Property”);

 

B. WHEREAS, the Agreement obligates Purchaser to deposit the sum of One Hundred
Thousand and no/100 Dollars ($100,000.00) with the Escrow Holder within five
(5) business days after the Effective Date to secure its obligations under the
Agreement, the Cash Deposit, together with any interest earned on the Cash
Deposit, shall be referred to herein as the “Deposit”); and

 

C. WHEREAS, the parties now desire to set forth the terms and conditions of the
Escrow.

 

NOW THEREFORE, in consideration of Ten Dollars ($10.00) in hand paid and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1. The parties agree that the Cash Deposit will be placed in an interest-bearing
escrow account or other interest bearing instrument which Purchaser may elect
from among those offered by Escrow Holder. Any interest earned on the Deposit,
less investment fees, shall be deemed to be part of the Deposit.

 

2. In the event that either party delivers a request for the Deposit to Escrow
Holder after the Termination Date, Escrow Holder shall notify the other party of
such request and, if Escrow Holder does not receive a notice from the other
within seven (7) days after the Escrow Holder’s notice disputing the
disbursement, Escrow Holder shall disburse the Deposit in accordance with the
request. In the event that any party hereto timely delivers a notice to the
other parties hereto disputing a disbursement request, Escrow Holder shall
continue to hold such disputed funds until Escrow Holder shall receive a joint
order from Purchaser and Seller requesting such disbursement or Escrow Holder
shall receive an order, judgment or decree of any court ordering disbursement.
In the event that Escrow Holder complies with any orders, judgments or decrees
issued or entered by any court, Escrow Holder shall not be liable to any of the
parties hereto by reason of such compliance. In the absence of such a joint
order or court order, Escrow Holder may do nothing or may commence an
interpleader action as set forth in Paragraph 3 below.



--------------------------------------------------------------------------------

3. Escrow Holder may pay the Deposit into a court of competent jurisdiction upon
commencement by Escrow Holder of an interpleader action in such court. The costs
and attorneys fees of Escrow Holder for such interpleader action shall be paid
one-half by each of the parties.

 

4. For purposes of These Escrow Instructions, notices sent by facsimile or
personal delivery may be addressed as follows:

 

If to Seller:   

Armstrong World Industries - Legal

    

Department

    

Attn: Michele M. Nicholas, Esq.

    

and James Bowers

    

2500 Columbia Avenue

    

Lancaster, PA 17603

    

Fax No. (717) 396-6121

    

              (717) 396-6136

    

With a copy to:

    

Maria D. Elliott, Esq.

    

Barley Snyder LLC

    

126 East King Street

    

Lancaster, PA 17602

    

Fax No. (717) 291-4660

If to Purchaser:   

S-J Realty Management LLC

    

1181 Sussex Road

    

Teaneck, New Jersey 07666

    

Tel. No: 201-638-7247

    

Fax No: 201-836-5334

With Copy to:   

Seyfarth Shaw LLP

    

55 East Monroe Street

    

Suite 4200

    

Chicago, Illinois 60603-5803

    

Attn: Jeffrey D. Friedman

    

Tel. No. 312-346-8000

    

Fax No. 312-269-8869

 

2



--------------------------------------------------------------------------------

If to Escrow Holder    CB Title Group, LLC      140 Mountain Avenue, Suite 101  
   Springfield, New Jersey 07081      Attn: Cliff Bernstein      Tel No. (914)
980-7822      Fax No. (914) 992-7303

 

5. Escrow Holder shall have only such duties as are herein specifically provided
and shall incur no liability whatsoever, except for willful misconduct or
negligence so long as Escrow Holder has acted in good faith. Escrow Holder shall
be fully protected in acting in accordance with any written instrument given to
it hereunder and believed by it to have been signed by any proper party. In case
of any suit or proceeding regarding this Escrow, to which the Escrow Holder is
or may be at any time a party, it shall have a lien on the contents hereof for
any and all costs, attorney’s and solicitor’s fees whether such attorney(s) or
solicitor(s) shall be regularly retained or specially employed, and other
expenses which it may have incurred or become liable for on account hereof, and
it shall be entitled to reimburse itself therefor out of the Deposit, and the
undersigned jointly and severally agree to pay to the Escrow Holder upon demand
all such costs, fees and expenses so incurred.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ARMSTRONG WORLD INDUSTRIES   S-J REALTY MANAGEMENT LLC, a         New Jersey
limited liability company By:  

 

--------------------------------------------------------------------------------

  By:  

/s/ Samuel Kirchenbaum

--------------------------------------------------------------------------------

            Samuel Kirchenbaum Its:  

 

--------------------------------------------------------------------------------

  Its:   Manager CB TITLE GROUP LLC         By:  

 

--------------------------------------------------------------------------------

        Its:  

 

--------------------------------------------------------------------------------

       

 

Agreed to and accepted as of this      day of             , 2005.

 

3



--------------------------------------------------------------------------------

CBRE

CB RICHARD ELLIS

 

EXCLUSIVE RIGHT TO SELL AGREEMENT

 

In consideration of the covenants herein contained, Armstrong World Industries,
hereinafter referred to as “Owner,” hereby grants to CB Richard
Ellis/Harrisburq, hereinafter referred to as “Broker,” the exclusive right, on
the conditions outlined herein, to list property hereinafter described for sale
and use its best efforts to find a buyer at the price and terms set forth herein
or such other price and terms that the owner may agree upon until 12 midnight on
June 28, 2006..

 

PROPERTY BEING LISTED FOR SALE:    2913 Spooky Nook Road
                                                                                
                 Manheim, PA 17545

 

SALE PRICE: $21,000,000.00

 

TERMS OF SALE: Cash, conventional

 

BROKERAGE TERMS AND CONDITIONS: Broker and Owner have discussed and agreed upon
the length or term of this contract, and the fee that Owner will pay Broker.
Owner agrees to pay Broker a commission of four (4%) computed on the final gross
sale price of the property (1) if a buyer is procured by the Broker, the Owner,
or anyone else during this exclusive listing period and the sale closes;
(2) after the expiration of this listing agreement, if the property is sold,
conveyed or otherwise transferred within 180 days after the termination of this
agreement or any extension thereof to anyone with whom the broker, its agents,
or sub-agents have exposed to or negotiated with prior to final termination,
provided Owner is given written notice, including the names of prospective
buyers, before or upon termination of this agreement or any extension thereof.
CB Richard Eilis/Harrisburg recognizes that Armstrong Realty Group is a licensed
brokerage house and agrees to share a 25% referral with Armstrong Realty Group.

 

It is agreed that in the event Owner fails to comply with this contract and it
becomes necessary for Broker to obtain the services of an attorney for the
collection of its commission, if successful the Broker will be entitled to all
costs and expenses, including reasonable attorney’s fees associated with the
collection of its commission.

 

Inquiries: Owner agrees to refer to and notify Broker of any prospective buyers
of whom he has knowledge. Owner further agrees to fully cooperate with the
Broker, or other agents, acting through Broker, to facilitate the sale of the
property. Broker is acting as Seller Agent, as described in the Consumer Notice.

 

COOPERATION WITH OTHER BROKERS: Licensee has explained Broker’s company policies
about cooperating with other brokers. Broker and Owner agree that Broker will
pay from Broker’s Fee:

 

A.     A fee to another broker who represents the Owner (SUBAGENT).

x  No ¨  Yes If Yes, amount:

  of/from the sale price,

B.     A fee to another broker who represents a buyer (BUYER’S AGENT). A Buyer’s
Agent, even if compensated by Broker or Owner, will represent the interests of
the buyer,

x  No ¨  Yes If Yes, amount:

  of/from the sale price,

C.     A fee to another broker who does not represent either the Owner or a
buyer (TRANSACTION LICENSEE).

x  No ¨  Yes If Yes, amount

  of/from the sale price.



--------------------------------------------------------------------------------

Exclusive Right to Sell Agreement    CBRE Page2    CB RICHARD ELLIS

 

DUAL AGENCY:

 

Owner agrees that Broker may also represent the buyer(s) of the Property. Broker
is a DUAL AGENT when representing both Owner and the buyer in the sale of a
property.

Designated Agency

 

¨ Not Applicable,

 

x Applicable. Broker, as the Dual Agent, may designate licensees to represent
the separate interests of Owner and the buyer. If Property is introduced to the
buyer by a licensee in the Company who is not representing the buyer, then that
licensee is authorized to work on behalf of Owner, If Licensee is also the Buyer
Agent, then Licensee is a DUAL AGENT.

 

OTHER PROPERTIES: Owner agrees that Broker may list other properties for sale
that Broker may show other properties to prospective buyers.

 

PROPERTY INFORMATION: Owner agrees to furnish Broker with complete and reliable
information about the ownership and condition of the property, any encumbrances
or liens affecting the property, and any material defects or environmental
hazards. Owner agrees to defend, indemnify, and hold harmless Broker, its
agents, or sub-agents, including indemnification for attorney’s fees and court
costs, from any and all claims arising out of any information or omission of
information presented to Broker by Owner.

 

ITEMS INCLUDED IN THE PRICE OF THE PROPERTY:

 

A. Included in the sale and purchase price are all existing items permanently
installed in the Property, free of liens, including plumbing, heating and light
fixtures.

 

B. ¨ See attached sheet for additional items included in the sale,

 

INSPECTION: Owner agrees to arrange for the inspection of the property by
Broker, its agents, and prospective purchasers as deemed reasonably necessary by
Broker.

 

EARNEST MONEY: Owner will accept and hold earnest money deposit in accordance
with the terms of the written contract for sale of the property.

 

DISCLOSURE BY LiEN HOLDERS: Owner hereby authorizes anyone having a iien against
the property to disclose complete information about the lien to Broker.

 

NONDISCRIMINATION: It is agreed that this property is listed in full compliance
with local, state, and federal laws against discrimination on the bases of race,
color, religion, sex, or national origin.

 

OWNERSHIP: Owner acknowledges ownership of the property and agrees to execute
and deliver a deed to a buyer conveying a marketable fee simple title with
general warranty, subject to easements and restrictions of record, if any.

 

ADVERTISING: Broker may not place a “For Sale” sign on property, and a “Sold”
sign upon Owner’s execution of a sales agreement. Owner agrees to remove all
other signs immediately. Property may be advertised only by listing Broker and
shown only by appointment made by or through listing Broker.

 

2



--------------------------------------------------------------------------------

Exclusive Right to Sell Agreement    CBRE Page 3    CB RICHARD ELLIS

 

RECOVERY FUND: Pennsylvania has a Real Estate Recovery Fund (the Fund) to repay
any person who has received a final court ruling (civil judgment) against a
Pennsylvania real estate licensee because of fraud, misrepresentation, or deceit
in a real estate transaction. The Fund repays persons who have not been able to
collect the judgment after trying all lawful ways to do so. For complete details
about the Fund, call (717) 783-3658, or (800) 822-21 13 (within Pennsylvania)
and (717) 783-4854 (Outside Pennsylvania).

 

ENTIRE CONTRACT: This Contract is the entire agreement between Broker and Owner,
Any verbal or written that were made before are not a part of this Contract.

 

OWNER AND BROKER AGREE TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT
AND OWNER ACKNOWLEDGES RECEIPT OF AN EXECUTED COPY HEREOF. IF EXECUTED BY MORE
THAN ONE OWNER, THE OBLIGATIONS OF THE OWNERS HEREUNDER SHALL BE JOINT AND
SEVERAL The individuals) signing on behalf of Owner herein represent that he/she
has the authority to sign this Agreement, has received approval to do so, and is
committing Owner to the terms, conditions, and obligations of Owner outlined in
this Agreement. If Owner is a corporation, the undersigned represents that,
he/she has the authority to sign.

 

RESERVATIONS: It is agreed that Armstrong World Industries will reserve
“American LaFrance” for a period of 30 days. CB Richard Ellis will agree that
they are not owed a commission if a letter of intent takes place between
“American LaFrance” and “Armstrong World industries” with in 30 days after the
execution of this document that leads to an agreement of sale and the closing of
the property to American LaFrance.

 

AGREED TO AND ACCEPTED THIS 12 DAY OF July 2005.

 

RECEIPT OF A COPY OF THIS AUTHORIZATION AGREEMENT IS HEREBY ACKNOWLEDGED.

 

 

/s/ James H Doherty

--------------------------------------------------------------------------------

OWNER:

 

--------------------------------------------------------------------------------

OWNER:

BY: CB RICHARD ELLIS

/s/ Patrick Lafferty

--------------------------------------------------------------------------------

Patrick Lafferty, Vice President

/s/ Michael Hess

--------------------------------------------------------------------------------

Michael Hess, Senior Associate

 

3